DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/21/2022, in response to the rejection of claims 1, 4, 7, 10-14, 17-18, and 20-22 from the non-final office action (06/27/2022), by amending claims 1 and 7 and adding new claims 23-27 is entered and will be addressed below.
The examiner notices Applicants did not cite support for the amendment.
Election/Restrictions
Claims 5-6, 8-9, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1B-1C and 2A, 2C-2P, there being no allowable generic or linking claim.
Claim Interpretations
The newly amended limitation “an OVJP depositor comprising a solid monolithic block of material“ of claim 1, Applicants stated which are taught by the incorporated references US 2017/014159 and US 11168391. The examiner notices that instant Application does not have description of the inlet of the delivery channels and outlet of the exhaust channels (the part above and connected to Fig. 5), therefore, monolithic applies only to the lower portion of the deposition system and the claim will be examined accordingly.
 
The newly amended limitation “wherein there are no delivery channels other than the delivery channel disposed between the first exhaust channel and the second exhaust channel“ of claim 1, Applicants’ flow retarder divides the delivery channel into two. The “no delivery channels” is considered no other delivery channels from the subdivision of the “delivery channel” previously said.


The “wherein the flow retarder extends into the delivery channel from only a single wall of the delivery channel” of claim 7, this includes the bottom view of Applicants’ Fig. 3, that the flow retarder 305 is connected at two sides of “a single wall”.

The “An organic vapor jet printing (OVJP) deposition system comprising” of claim 1, the material used in the apparatus claim does not have patentable weight. An apparatus that is capable of printing organic material is considered reading into the claim.

The newly added limitation “wherein the organic material source comprises an organic material which, when evaporated and transported to a substrate via delivery gas ejected from the delivery aperture, adsorbs to a surface of the substrate without undergoing a chemical reaction” of claim 26, 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

In regarding to claim 4 “comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel“ of claim 4,   Applicants argue that claim 4 does not require direct connection to the delivery and exhaust channels, see the bottom of page 5 to the top of page 6 (05/09/2022) and therefore, the claim is not indefinite. This is accepted and will be based upon as a broad claim interpretation, any indirect connection and communication will be included in claim 4, therefore, a “confinement” gas, either directly connected to either the delivery channel, or connected to the exhaust channel, or any other channel on the depositor, or in the processing chamber, because all these are directly or indirectly connected through the volume of the processing chamber, read into the claim. Furthermore, neither the function nor the gas type of the “confinement” has not been defined in the claim, any gas connection can be considered a “confinement” gas. Furthermore, gas type is an intended use of the apparatus. In short, the examiner considers one addition gas hole in the processing chamber or on the depositor read into claim 4.

Applicants are advised to consider “Distribution channels 310 placed between depositors may provide a source of confinement gas along the sides of each depositor” and Fig. 3 to properly define the confinement gas. However, such confinement gas arrangement is well-known in the art and as taught by ‘433 below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations of “wherein the OVJP depositor has a width of not more than w < 285 [Symbol font/0x6D]m measured from an outer edge of the first exhaust channel to an outer edge of the second exhaust channel in a straight line across the delivery channel” of claim 23, “wherein w < 180 [Symbol font/0x6D]m” of claim 24, and “wherein w < 135 [Symbol font/0x6D]m” of claim 25 does not have support in Applicants’ Specification. 

The newly added limitation “wherein the organic material source comprises an organic material which, when evaporated and transported to a substrate via delivery gas ejected from the delivery aperture, adsorbs to a surface of the substrate without undergoing a chemical reaction” of claim 26 does not have support in Applicants’ Specification.

On the contrary, Applicants’ Specification discloses “The barrier layer may be formed by various known chemical vapor deposition techniques and may include compositions having a single phase as well as compositions having multiple phases. Any suitable material or combination of materials may be used for the barrier layer. The barrier layer may incorporate an inorganic or an organic compound or both. The preferred barrier layer comprises a mixture of a polymeric material and a non-polymeric material as described in U.S. Pat. No. 7,968,146, PCT Pat. Application Nos. PCT/US2007/023098 and PCT/US2009/042829, which are herein incorporated by reference in their entireties” (middle of [0050]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7, 10, 12-13, 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 20080152806, previously cited, hereafter ‘806), in view of King et al. (US 20090090298, hereafter ‘298).
‘806 teaches some limitations of:
Claim 1: Organic Vapor Jet Deposition Using An Exhaust (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note using organic vapor precursor is an intended use of the apparatus):
 To reduce or prevent such spreading, an exhaust may be placed adjacent to the deposition nozzles. FIGS. 3A-3B shows one such configuration. An exhaust 300 is disposed adjacent to a first nozzle 310 and a second nozzle 320. As explained below, the exhaust 300 may be in fluid communication with a vacuum source, such as an evacuation source for a vacuum chamber or an independent vacuum source ([0053]), The nozzles 510 and vacuum sources 520 may be arranged in any pattern, though an array may be preferred … FIG. 5C shows a linear, or "one-dimensional" nozzle array … Configurations other than those illustrated may be used ([0058], 4th and last three sentences, the claimed “an OVJP depositor comprising a solid monolithic block of material, the OVJP depositor further comprising: a delivery channel through the solid monolithic block of material, ending in a delivery aperture at an outer surface of the solid monolithic block of material; a first exhaust channel through the solid monolithic block of material; and a second exhaust channel through the solid monolithic block of material, wherein the delivery channel is disposed between the first exhaust channel and the second exhaust channel”, note nozzles 510 is the claimed “a delivery channel” and two surrounding vacuum sources 520 is the claimed “a first exhaust channel” and “a second exhaust channel”);
To perform OVJD, a non-reactive carrier gas transporting an organic vapor is ejected from the nozzles 310, 320 (corresponds to the nozzle 510 of Fig. 5C, the claimed “an organic material source in fluid communication with the delivery channel; and a delivery gas source in fluid communication with the organic material source and the delivery channel such that organic material provided by the organic material source is entrained in and transported by a delivery gas provided by the delivery gas source to the delivery channel”).  
Claim 26: Methods and systems for organic vapor jet deposition are provided (abstract, nowhere in ‘806 discusses chemical reaction or CVD, and is capable of using organic vapor not undergoing chemical reaction, particular with exhaust nozzle surrounding reaction nozzle 510, the claimed “wherein the organic material source comprises an organic material which, when evaporated and transported to a substrate via delivery gas ejected from the delivery aperture, adsorbs to a surface of the substrate without undergoing a chemical reaction”).

‘806 does not teach the other limitations of:
Claim 1: wherein a portion of the solid monolithic block of material extends into the delivery channel to form a solid flow retarder that does not extend around an entire inner circumference of the delivery channel;
 wherein there are no delivery channels other than the delivery channel disposed between the first exhaust channel and the second exhaust channel.
Claim 7: wherein the flow retarder extends into the delivery channel from only a single wall of the delivery channel.  
Claim 10: wherein the flow retarder has a rectangular cross section.  
Claim 12: wherein the OVJP depositor is symmetric about the flow retarder.  

‘298 is an analogous art in the field of A substantially planar assembly for depositing material. The assembly comprises plates which, when assembled, define at least one aerosol channel, a sheath gas plenum, and a nozzle. These components are preferably anisotropic, and preferably rectangular. The aerosol channel may be divided further to improve uniformity of aerosol flow (abstract), Rectangular nozzles are only one example of tip geometries that are possible with these planar assemblies ([0027], last sentence). ‘298 teaches that Laminar flow within a nozzle contributes to non-uniform deposition of material because the velocity of material in the center of the flow is greater than the edges, as shown in FIG. 5. Thus more material is deposited at the center of the pattern than the edges. When the substrate is moving relative to the nozzle, a non-uniform deposition pattern results as shown in FIG. 6, in which more material is deposited in the center of the pattern than along the edges. Laminar flow is preferable to turbulent flow, however, since the latter typically produces poor focusing and poor edge definition. Flow straightening improves the deposition uniformity of laminar flow, especially for wide patterns. Flow straightening is well known in the field of fluid mechanics and is an established method of reducing turbulence in large bore tubes and to make a laminar flow profile more uniform, as shown in FIGS. 7 and 8 ([0032], Fig. 7 shows flow straightener having slit like dividers instead of holes, see also Fig. 9 for sub-channel 68, as opposed to the alternating offset dividers 70 of Fig. 10 and subchannels 72 of Fig. 11). Note also the flow straightener has rectangular cross-section and is recessed from the “delivery aperture” as shown in Figs. 7-8 and Fig. 9 shows the flow straightener connects to two opposite of the internal wall of the nozzle.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added flow straightener of ‘298 to the nozzle 510 of ‘806, for the purpose of more uniform deposition, as taught by ‘298 ([0032]). Note Fig. 5C of ‘806 shows symmetric nozzle distribution, the imported flow straightener to nozzle in Fig. 5C would also be symmetric to the imported flow straightener (of claim 12). 

In case Applicants argue that the solid flow retarder has to be one single retarder between the two opposite sides of the internal wall of the delivery channel and ‘298 has four retarders. This represents omitting parts of the flow straightener. 

	The combination of ‘806 and ‘298 further teaches the limitations of:
Claim 4: sheath plenums are formed around each side 54, top 56 and bottom (not visible) of mist channel 52 (‘298, [0029], 3rd last sentence, after importing to ‘298’s Fig. 5C, the claimed “further comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel”).
Claim 13: although four segments of a flow straightener breaking flow into five sections, a person of ordinary skill in the art would have known any number of segment would have been better than no flow straightener as shown in Figs. 5-6 (the claimed “wherein an odd number of flow retarders are disposed within the delivery aperture of the delivery channel”).  

	As for the limitations of:
	Claim 17: wherein the flow retarder has a width in the range 15-45 [Symbol font/0x6D]m.  
Claim 18: wherein the flow retarder has a width of not more than 135 [Symbol font/0x6D]m.  
Claim 20: wherein the solid flow retarder is disposed within 0-40 [Symbol font/0x6D]m of the delivery aperture.  
	Claim 21: wherein the solid flow retarder is disposed within 5-30 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture.  
	Claim 22: wherein the solid flow retarder has a width of at least 45 [Symbol font/0x6D]m.  
	Claim 23: wherein the OVJP depositor has a width of not more than w < 285 [Symbol font/0x6D]m measured from an outer edge of the first exhaust channel to an outer edge of the second exhaust channel in a straight line across the delivery channel.  
	Claim 24: wherein w < 180 [Symbol font/0x6D]m.  
	Claim 25: wherein w < 135 [Symbol font/0x6D]m.  

‘806 further teaches that The resolution of a film produced by an OVJD system may also be influenced by the size of the nozzle openings, the nozzle spacing and the nozzle-substrate separation. As used herein "resolution" refers to the size, spacing, and sharpness of areas in which material is deposited. In general, a higher resolution--i.e., smaller, more sharply defined deposition areas--is desirable ([0065]).

The combination of ‘806 and ‘298 discloses the claimed invention except for size of the apparatus.  It would have been an obvious matter of design choice to scale up or down the apparatus, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). And it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

The examiner observed that Applicants’ optimization of the “inset” length s (Fig. 5, [0061]) is a result of many parameters (width of retarder, distance to the bottom of the delivery aperture s, width of delivery aperture D, symmetrical placement of the retarder at the delivery aperture, etc.). Any single parameter claim clearly lacks the inventive concept. Even if amended the claim to clearly point out the best combination of parameters, it seems to be routine simulation of gas flow dynamics of ‘298 to achieve the optimal combination of parameters.
Alternatively, claim 4, 17-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over ’806 and ‘298, as being applied to claim 1 rejection above, further in view of Shtein et al. (US 20050087131, hereafter ‘131).
In case Applicants argue that the sheath channel of ‘298 is not the limitations of:
Claim 4: further comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel.  


‘131 is an analogous art in the field of Organic vapor jet printing (OVJP) is introduced for the direct patterning during growth of molecular organic semiconductor thin films ([0024]). ‘131 teaches that Nozzle 200 comprises a nozzle tube 210 and a jacket 220. Nozzle tube 210 is defined by nozzle tube wall 217. Jacket 220, which is disposed adjacent to nozzle 210, is defined by nozzle tube wall 217 and jacket wall 227. Nozzle tube 210 has a first gas inlet 212 and a first exhaust aperture 215. Jacket 220 has a second gas inlet 222 and a second exhaust aperture 225. A carrier gas source 230 provides a flow of carrier gas carrying organic material to first gas inlet 212. A guard flow source 240 provides a flow of guard flow gas to second gas inlet 222  (Fig. 2, [0031], 2nd sentence, nozzle 210 corresponds to nozzle 510 of ‘806 and exhaust apertures 215 corresponds to nozzles 520), An appropriate guard flow may confine the carrier gas and the molecules being deposited, and prevent them from spreading ([0033]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added guard flow of ‘131, surrounding the nozzle group 520, 510, 520 of ‘806, for the purpose of preventing the deposition vapor from spreading, as taught by ‘131 ([0033]).

Note ‘131 also teach evaporation ([0066], last sentence, of claim 26).

Note ‘131 also teach channel diameter from 20 [Symbol font/0x6D]m ([0058]) to 350 [Symbol font/0x6D]m ([0065]),  and which also support the optimization range of the rejection of claims 17-18 and 20-26.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ’806 and ‘298, in view of Savas et al. (US 20110006040, hereafter ‘040) and/or Matsumoto (US 20100208020, hereafter ‘020).
The combination of ‘806 and ‘298 does not teach the limitations of:
Claim 11: wherein the flow retarder is chamfered to have a tapered cross section.  
Claim 14: wherein the flow retarder has a non-uniform cross section.  

‘040 is an analogous art in the field of a pedestal which provides multiple small separate apertures for gas injection and pumping between itself and the substrate (Fig. 14, [0024]), The gas then flows through small holes or slots, 2203 (Fig. 22, [0150], note the plate having slots 2203 same as ‘676’s precursor nozzle assembly 1335). ‘040 teaches that Some embodiments have rounded edges on the bottom edges of the electrodes or dividers so that the gas flowing around them will do so in a non-recirculating manner (Fig. 4d, [0082], last sentence).

‘020 is an analogous art in the field of INK JET PRINTER (title, similar to ‘676), a printhead having a nozzle plate with nozzles in the nozzle plate, the nozzles are fluidly connected to corresponding pumping chamber (abstract), The gas outlet can be configured to provide laminar gas flow when gas is provided from the gas source ([0009], 2nd sentence, similar to laminar flow of ‘298). ‘020 teaches that in some embodiments of the printheads, the front edge 175 of the nozzle plate, the back edge 170 of the nozzle plate or both are either rounded or chamfered, as opposed to squared, as is shown in FIG. 3. A rounded or chamfered corner can enable the fluid to flow smoothly over the printhead surface and maintain the oxygen containing gas close to the printhead, rather than turbulently flowing away from the printhead. Such corners can provide for laminar flow ([0030]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have changed the shape of the imported flow straightener of ‘298 as rounded edges of ‘040 or the chamfered corner of ‘020, at the downstream side of the flow straightener/retarder of ‘298, and then combined with ‘676, for the purpose of non-recirculating, as taught by ‘040 ([0082], last sentence) and/or for the purpose of smooth laminar flow, as taught by ‘020 ([0030]).
Alternatively, claims 13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ’806 and ‘298, as being applied to claim 1 rejection above, further in view of Otani et al. (US 5460653, hereafter ‘653).
In case Applicants argue that ‘298 does not teach the distance between the flow straightener and the nozzle outlet (the delivery aperture) is an effect parameter and scale up and/or optimization does not affect the dimension of claims 20-21. 
Claim 20: wherein the solid flow retarder is disposed within 0-40 [Symbol font/0x6D]m of the delivery aperture.
Claim 21: wherein the solid flow retarder is disposed within 5-30 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture.

‘653 is an analogous art in the field of Spray Type Flux Applying Device (title), A device for applying flux to the rear of a printed circuit board loaded with electronic parts on the front thereof and being transported by spraying the flux (abstract). ‘653 teaches that The needle 20 is disposed in the flux passage 14. The flux nozzle 12 has a hole 22 at the tip thereof for ejecting flux therethrough. The needle 20 is movable up and down a direction perpendicular to the center of the nozzle hole 22 (Fig. 1, col. 4, lines 34-38), Since the needle 20 changes the cross-sectional area of the nozzle hole 22, FIG. 1, the amount of flux f to be sprayed can be controlled by the dial 74 (Fig. 16, col. 9, lines 46-49).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted an adjustable flow straightener when imported it from ‘298 to ‘806, as taught by ‘653, for the purpose of control the amount of flux, as taught by ‘653. Alternatively, ‘653 teaches the distance between the flow straightener and the nozzle outlet (the delivery aperture) is an effect parameter, a routine optimization will have reached the limitations of claims 20-21, especially other dimension are similar range as Applicants apparatus.

In case Applicants argue that ‘298 does not clearly teach an odd number of flow retarders, ‘653 clearly teaches one flow retarder/needle/straightener.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘806 and ‘298, as being applied to claim 1 rejection above, further in view of Rogers et al. (US 20110187798, hereafter ‘798). 
‘806 is silent on the material of the nozzle block. The combination of ‘806 and ‘298 does not teach the limitations of:
Claim 27: wherein the material is Si.

‘798 is an analogous art in the field of High Resolution Electrohydrodynamic Jet Printing For Manufacturing Systems (title, similar to ‘676), including organic materials ([0002], 5th sentence), The materials can be deposited either in the vapor or liquid phase using respectively vapor jet printing or inkjet methods ([0152], 2nd sentence, therefore, including OVJP). ‘798 teaches that an alternative embodiment of the invention is a method of making an electrohydrodynamic ink jet having a plurality of ink jet nozzles in a substrate wafer, such as a wafer that is silicon {100} … The side of the wafer opposite to the etched relief features is exposed and etched to expose a plurality of nozzle ejection orifices ([0030]). Note ‘798 also teaches various nozzle dimension throughout that overlaps with Applicants’ nozzle dimensions.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the etched Si wafer of ‘798 as the method of making the nozzle block of ‘806, for its suitability for making OVJP nozzle block of similar dimension with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140245950 is cited for chamfered or rounded nozzle ([0093]). US 20030094254 is cited for a three-stream atomizing nozzle (abstract) to flatten the flow profile (Fig. 1).

US 20210206162 is cited for OVJP may include plasma ([0035]).

US 20090128787 (Fig. 4, carrier gas 73) and US 20090280247 ([0029]) each is cited for carrier gas.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716